Citation Nr: 0209727	
Decision Date: 08/13/02    Archive Date: 08/21/02

DOCKET NO.  99-16 872	)	DATE
	)
	)
                             
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
February 1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a February 1999 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, denied entitlement to service connection for 
major depression.  A notice of disagreement was received in 
April 1999, a statement of the case was issued in May 1999, 
and a substantive appeal was received in August 1999.  The 
veteran was afforded a RO hearing in August 1999.


FINDINGS OF FACT

1.  Psychiatric symptoms noted during the veteran's active 
duty service were related to transient situational reactions 
and were acute in nature not indicative of chronic 
psychiatric disability.  

2.  The veteran's current major depression was not manifested 
during his active duty service or for many years thereafter, 
nor is the veteran's current major depression otherwise 
related to his military service.  


CONCLUSION OF LAW

Major depression was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a 
September 1998 VA examination report as well as VA outpatient 
treatment records.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issue on appeal.  In an August 1998 letter to the 
veteran, the RO requested medical evidence demonstrating a 
continuity of depressive symptomatology following discharge 
from service.  In a March 2001 letter, the RO informed the 
veteran of the enactment of the VCAA and explained the duty 
to assist.  The RO also informed the veteran of what evidence 
was needed from him and where to send such information.  The 
veteran has not responded to either letter from the RO.  
Under these circumstances, no further action is necessary to 
assist the veteran with his claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for major depression.  The 
discussions in the rating decision and statement of the case 
have informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 


Factual Background

Service medical records demonstrate that upon enlistment 
examination dated in September 1963, the veteran's 
psychiatric status was clinically evaluated as normal.  
Relevant clinical records demonstrate that the veteran 
complained of stomach pain and feeling nervous in May 1967.  
He admitted that the source of the problem was fear of his 
job working in an ammunitions dump.  It was noted that there 
was no definite evidence of an ulcer and the veteran was 
apparently sleeping and eating.  The veteran reported a 
desire to commit suicide in June 1968.  The record indicates 
that the veteran attempted to slit his left wrist.  Recent 
problems with his girlfriend were noted.  A psychiatric 
consultation demonstrates that the veteran reported that his 
girlfriend terminated their relationship.  The veteran began 
drinking, became depressed, and began conceiving suicidal 
thoughts.  He described superficially slashing his wrist and 
immediately deciding that he did not want to kill himself.  
Mental status examination revealed the veteran was alert, 
oriented, friendly, and cooperative.  There was no evidence 
of hallucinations, delusions, ideas of reference, or a 
thought disorder.  The veteran's affect was rather 
constricted during the interview, but the veteran denied any 
present suicidal thoughts or plans.  He denied any changes in 
his appetite patterns, but admitted to some infrequent 
difficulties with insomnia.  A diagnostic impression of 
transient situational reaction, moderate intensity, as 
manifested by questionable suicidal gesture.  Stress was 
noted as difficulties with his girlfriend.  Predisposition 
was noted as moderate and impairment was minimal at present.  

Follow-up clinical records dated in July show depression with 
intoxication which was diagnosed as situational anxiety.  
August 1968 reported demonstrate diagnoses of situational 
anxiety, depression and indicate that the veteran as doing 
fairly well. In his December 1968 separation examination 
report of medical history, the veteran reported a prior 
history of depression or excessive worry and nervous trouble.  
He noted nervous strain and a suicide attempt in 1968.  It 
was noted that the veteran had a tendency to consume large 
quantities of alcohol and that nervous trouble referred to 
depression and suicide attempt by wrist slashing in 1968.  
Upon separation examination dated in December 1968, the 
veteran's psychiatric status was clinically evaluated as 
normal.

A July 1969 VA treatment record indicates that the veteran 
complained of scaling on his feet since 1965 and of warts on 
the right foot for a period of two years.  No other 
complaints or relevant diagnoses were noted.  

Upon VA post-traumatic stress disorder (PTSD) examination 
dated in September 1998, the veteran reported working in the 
ammunitions department while in service.  He reported being 
nervous working in that area because he was loading and 
unloading bombs and because of a fire wherein a pump in the 
napalm area exploded.  The veteran reported that he started 
experiencing a multitude of psychiatric symptoms following 
his discharge from service.  He reported experiencing sleep 
disturbance, alcohol abuse, low self-esteem, difficulty with 
authority figures, irritability, lack of concentration, and 
recurrent dreams.  It was noted that the veteran had 
attempted suicide twice, with the first occasion being during 
service.  

Mental status examination revealed the veteran was alert and 
oriented to place, person, and time.  The veteran was 
exhibiting a slight decrease in psychomotor activity and his 
affect was restricted.  It was noted the veteran felt 
depressed at the time of the interview.  The veteran denied 
current suicidal or homicidal ideations and denied any 
delusions or hallucinations.  His cognitive function seemed 
intact.  The veteran reported that his mood had improved 
slightly since he stopped drinking.  An Axis I diagnosis of 
major depression, recurrent, partial PTSD symptomatology not 
meeting the DSM IV criteria, and alcohol dependence was 
noted.  The examiner noted the veteran was exposed to 
moderate war stressors during his Vietnam tours.  The 
examiner noted a Global Assessment of Functioning (GAF) score 
of 55 due to the veteran's continued depressive 
symptomatology and continued difficulty in his social and 
occupational life.  

At his August 1999 RO hearing, the veteran testified that he 
helped put out a fire during service in February 1966 after a 
pump exploded at a Napalm operation.  He reported that he 
began drinking heavily after that.  He also reported slashing 
his wrist during service after his girlfriend broke up with 
him.  The veteran testified that he made a second suicide 
attempt in 1973 by taking sleeping pills, but he did not seek 
medical attention.  He reported that he had been self-
medicating with alcohol since service and began to receive 
treatment from VA in 1998.  He stated that he had been 
depressed and drinking since Vietnam.  He also reported being 
treated at a VA facility in New York and telling them that he 
was drinking heavily and in need of help.  

VA outpatient treatment records dated from 1998 to 1999 
demonstrate that the veteran reported "drinking hard" all 
of his life.  It was noted that his only psychiatric history 
was during service when he was hospitalized for trying to cut 
his wrist while drunk.  The veteran also reported early 
childhood abuse by his parents.  An assessment of a long 
history of heavy alcohol abuse and early childhood physical 
abuse was noted in June 1998.  It was also noted the veteran 
was seeking counseling to maintain sobriety and to learn to 
live sober.  A separate admission and mental status 
examination report dated in June 1998 indicates that the 
veteran reported his drinking began at age 18 and escalated 
during his military service.  It was noted that the veteran's 
second suicide attempt occurred after the break-up of a love 
relationship from which the veteran's daughter was conceived.  
The veteran reported experiencing emotional and physical 
abuse while growing up.  The veteran's mood was euthymic and 
his affect was within normal range.  The record indicates an 
Axis I diagnosis of alcohol dependence and an Axis IV 
diagnosis of moderate, unemployment, serious financial 
problems, discord with family.  

Clinical records also demonstrate continued treatment for 
alcohol dependence.  A June 1998 clinical record notes that 
the veteran reported his drinking began at the age of 9 or 10 
and everything in his family revolved around liquor.  A July 
1998 clinical record indicates the veteran denied feelings of 
depression or anxiety.  In September 1998, it was noted that 
the veteran and his spouse had separated.  In March 1999, it 
was noted that the veteran continued to experience some mild 
symptoms of depression, but he did not think he was in a real 
depression.  An August 1999 clinical record indicates that 
the veteran did not demonstrate any signs of clinical 
depression.  A diagnosis of alcohol dependence was noted in 
September 1999.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Certain chronic disabilities, such as 
psychoses, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

After reviewing the evidence of record, including the 
veteran's statements and sworn testimony, the Board finds 
that the preponderance of the evidence is against entitlement 
to service connection for major depression.  It is clear from 
the September 1998 VA examination that the veteran currently 
suffers from chronic psychiatric disability diagnosed as 
major depression, but the totality of the evidence leads to 
the conclusion that his current depression is not related to 
his service approximately 30 years before. 

The Board acknowledges the inservice record of psychiatric 
symptoms.  However, the veteran's inservice complaint of 
nervousness in 1967 was attributed to his work assignment at 
that time and there was no diagnosis of any related 
psychological disorder.  Likewise, the veteran's June 1968 
suicide attempt was noted as a result of the loss of a 
girlfriend.  A diagnostic impression of transient situational 
reaction, moderate intensity, as manifested by questionable 
suicidal gesture.  The veteran's separation examination dated 
in December 1968 noted the history of nervousness and 
depression in 1968, but medical personnel found that the 
veteran's psychiatric status was clinically normal.  The 
Board recognizes that during his August 1999 RO hearing, the 
veteran's representative noted a complaint of anxiety by the 
veteran in August 1966.  However, a review of the veteran's 
service medical records demonstrates a complaint of anorexia 
and abdominal pain in August 1966 with questionable right 
upper quadrant pain.  There is no reference to any complaints 
related to anxiety in August 1966.  The Board believes that 
significant weight should be given to the opinions of trained 
medical personnel who had the opportunity to examine and 
observe the veteran in connection with the inservice 
psychiatric symptoms.  It was the opinion of service medical 
personnel that the symptoms were transitional in nature.  No 
chronic psychiatric disability was diagnosed. 

Post-service medical records are further silent for any 
complaints, treatment, or diagnoses related to depression 
until 1998.  A diagnosis of recurrent major depression was 
noted upon VA examination dated in September 1998; however, 
the examiner did not opine that there was any relationship 
between the veteran's current depression and any incident of 
service.  The examiner did note continued difficulty in the 
veteran's social and occupational life.  That notation is 
consistent with VA treatment records dated in 1998 and 1999 
which document difficulties with work and marriage.  They do 
not note or suggest any relationship between the veteran's 
current depression and military service; but rather document 
a long history of alcohol and child abuse which predate the 
veteran's entry into active service as well as continued 
alcohol abuse up until 1998 with marital and occupational 
difficulties.

In summary, the service medical records demonstrate an 
isolated suicide attempt diagnosed as a transient situational 
reaction and related to the loss of a girlfriend.  Post-
service medical records are silent for any treatment, or 
diagnoses related to depression until 1998, many years after 
the veteran's discharge from service.  Additionally, the 
September 1998 VA examiner did not note any relationship 
between the veteran's current depression and any incident of 
service, but did note that the veteran was currently 
experiencing marital and occupational difficulties.  In light 
of the evidence of record, the Board concludes that the 
veteran's in-service transient situational reaction was acute 
in nature and resolved without any residual disability.  As 
the service separation examination and post-service medical 
records do not demonstrate any continuity of symptomatology 
or treatment for depression for more than twenty-five years, 
the Board concludes that the his current chronic psychiatric 
disability is not related to the inservice psychiatric 
symptoms.

Thus, based on these findings and following a full review of 
the record, the Board concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for major depression.  The Board finds 
that the record as it stands includes sufficient competent 
medical evidence to decide the claim and that an examination 
and etiology opinion are not necessary.  38 C.F.R. 
§ 3.159(c)(4); See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  The 
record does not demonstrate any relevant diagnosis of chronic 
disability during service or upon separation from service, 
nor is there persuasive evidence of a continuity of pertinent 
symptomatology from the time of the inservice psychiatric 
symptoms to otherwise link the currently diagnosed depression 
with the inservice symptoms.  

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

